DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection includes a new combination of arts to teach the amendments and arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over  Geng et al. (“Prediction of financial distress: An empirical study of listed Chinese companies using data mining”, 2015, pages 236-247) in view of Freese et al. (US 2017/0017760 A1).

Regarding claim 1.
Geng teaches a system comprising: [a processing device; and a memory device in which instructions executable by the processing device] are stored for causing the processing device to: 
determine, using a neural network (see abstract and at least page 246, “we identified NN as the best method for predicting financial distress”), a risk indicator for a target entity from predictor variables associated with the target entity (see abstract, “An important contribution of the paper is to discover that financial indicators, such as net profit margin of total assets, return on total assets, earnings per share, and cash flow per share, play an important role in prediction of deterioration in profitability. This paper provides a suitable method for prediction of financial distress for listed companies”, also see page 237, “there are three main reasons for designation of a company as ST: (1) a listed company has negative net profits for 2 years consecutively; (2) the shareholders’ equity of the company is lower than the registered capital; and (3) a firm’s operations have stopped and there is no hope of restoring operations in the next 3 months due to natural disasters, serious accidents, or lawsuits and arbitration.”), 
wherein the risk indicator indicates a level of risk associated with an entity (see page 237, “There are three types of ST labels to represent different levels of financial distress, that is, ST, *ST, and S*ST. ST means special treatment due to loss for two consecutive years. *ST represents delisting warning due to loss for three consecutive years. S*ST indicates *ST stocks which are yet to restructure share rights.”), 
wherein a monotonic relationship exists between each common factor among common factors of the predictor variables and the risk indicator as determined by the neural network and a value of the risk indicator increases as a value of the common factor increases or the value of the risk indicator decreases as the value of the common factor increases (see page 238, These approaches are useful when monotonic relationships exist between condition attributes and the decision classes”, also see page 242 section 4.2, “As analysis approaches such as DRSA and VC-DRSA require the order of input attributes corresponds to increasing or decreasing order of preference of a decision maker, we examine the monotonicity constraints.”), 
and wherein each common factor is a single variable indicating a respective relationship among a respective subset of the predictor variables (see page 240, section 3.2 financial indicators and section 3.3.1 data understanding, “We chose 31 financial indicators as inputs based on the qualitative analysis of China Accounting Standards. These indicators could be divided into six categories that reflected the company’s solvency, profitability, operational capabilities, business development capacity, structural soundness, and capital expansion capacity.”, also “‘Whether a company should receive the ST label or not’ is the target variable of prediction”. i.e. the common factor is the relationship between the ST/financial indicators and the company which is the target entity); 
and output explanatory data generated using the neural network, the explanatory data indicating relationships between (i) changes in the risk indicator and (ii) changes in at least some of the common factors (see page 239 and figure 1, wherein the input attributes and ST alerts output attributes used into the NN to model the financial distress alert system

    PNG
    media_image1.png
    559
    698
    media_image1.png
    Greyscale
).
Geng does not specifically teach a system comprising: a processing device; and a memory device in which instructions executable by the processing device are stored for causing the processing device to: wherein a monotonic relationship exists between each common factor among common factors of the predictor variables and the risk indicator as determined by the neural network and a value of the risk indicator increases as a value of the common factor increases or the value of the risk indicator decreases as the value of the common factor increases.
Freese teaches a system comprising: a processing device; and a memory device (see ¶¶ 186-188, “Historical Claims Database Storage” “Data Preprocessing” “Database—Access to both Internal and External Data”) in which instructions executable by the processing device are stored for causing the processing device to: wherein a monotonic relationship exists between each common factor among common factors of the predictor variables and the risk indicator as determined by the neural network and a value of the risk indicator increases as a value of the common factor increases or the value of the risk indicator decreases as the value of the common factor increases (see ¶ 58, “Monotonic is here defined a sequence of successive numbers which either generally increases or decreases in relative value for each successive observation when ranked from either high to low or low to high. Each successive observation “score” value in an increasing sequence is greater than or equal to the preceding observation score value and each observation score value in the decreasing sequence is less than or equal to the preceding observation score value. In this case, the increasing observation value is likelihood of fraud risk as represented by the fraud detection score. Therefore, the score should generally represent a higher fraud risk as the value of the score increases, for example). This monotonic ranking by risk is critical to the evaluation of a fraud detection score's performance and to managing a fraud detection business operation and investigation staff.”).
Both Geng and Freese pertain to the problem of analyzing financial data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Geng and Freese for the teaching of wherein a monotonic relationship exists between each common factor among common factors of the predictor variables and the risk indicator as determined by the neural network and a value of the risk indicator increases as a value of the common factor increases or the value of the risk indicator decreases as the value of the common factor increases. The motivation for doing so would be to “monotonically rank the fraud risk and give reasons to substantiate the score” to detect fraud claims perpetrated across multiple healthcare payers (see abstract). 

Regarding claim 21. 
Geng and Freese teaches the system of claim 1, 
Geng further teaches wherein the neural network is trained by a training process comprising: determining common factors by performing a factor analysis on predictor variables in a training dataset: and adjusting the neural network so that the monotonic relationship exists between each of the common factors and a risk indicator as determined by the neural network based on the predictor variables in the training dataset (see page 242, “The predictive performance of each model for time periods t-3, t-4, and t-5 showed significant difference except those for NN. It seemed that a warning that was one more year ahead did not sacrifice much accuracy when using NN. However, the accuracy for time period t-3 was relatively higher than the other two time periods for NN. We concluded that the prediction results based on financial data of the 3-year time window were the most accurate.”)
 The monotonic relationship is taught based on the combination of Geng and Freese, the motivation utilized in the combination of claim 1, super, applies equally as well to claim 21.

Regarding claim 2. 
Geng and Freese teaches the system of claim 21, 
Geng further teaches training process further comprises: determining specific factors by performing the factor analysis on the predictor variables in the training dataset, wherein each specific factor includes unique information associated with a respective predictor variable, wherein the unique information is not included in common factors corresponding to the respective predictor variable, adjust the neural network so that a respective variance inflation factor for each specific factor is within a specific factor threshold (see page 237, “there are three main reasons for designation of a company as ST: (1) a listed company has negative net profits for 2 years consecutively; (2) the shareholders’ equity of the company is lower than the registered capital; and (3) a firm’s operations have stopped and there is no hope of restoring operations in the next 3 months due to natural disasters, serious accidents, or lawsuits and arbitration… There are three types of ST labels to represent different levels of financial distress, that is, ST, *ST, and S*ST. ST means special treatment due to loss for two consecutive years. *ST represents delisting warning due to loss for three consecutive years. S*ST indicates *ST stocks which are yet to restructure share rights”).

Regarding claim 8. 
Geng and Freese teaches the system of claim 21, 
Geng further teaches wherein the training process further comprises adjusting at least  one of: a number of factors used in the factor analysis on the predictor variables in the training dataset, a rotation of the factors used in the factor analysis, a number of nodes in a hidden layer of the neural network, a connection in the neural network, the predictor variables, or a number of layers in the neural network (see page 242, “The predictive performance of each model for time periods t-3, t-4, and t-5 showed significant difference except those for NN. It seemed that a warning that was one more year ahead did not sacrifice much accuracy when using NN. However, the accuracy for time period t-3 was relatively higher than the other two time periods for NN. We concluded that the prediction results based on financial data of the 3-year time window were the most accurate”, also see page 237, “there are three main reasons for designation of a company as ST: (1) a listed company has negative net profits for 2 years consecutively; (2) the shareholders’ equity of the company is lower than the registered capital; and (3) a firm’s operations have stopped and there is no hope of restoring operations in the next 3 months due to natural disasters, serious accidents, or lawsuits and arbitration… There are three types of ST labels to represent different levels of financial distress, that is, ST, *ST, and S*ST. ST means special treatment due to loss for two consecutive years. *ST represents delisting warning due to loss for three consecutive years. S*ST indicates *ST stocks which are yet to restructure share rights”).

Regarding claim 9.
Geng and Freese teaches the system of claim 21, 
Geng further teaches wherein the training process further comprises identifying the predictor variables in the training dataset by performing operations comprising: identifying a set of candidate predictor variables; identifying, for each of the candidate predictor variables, a respective bivariate relationship between the candidate predictor variable and an outcome; and transforming, based on the identified bivariate relationships, the set of candidate predictor variables into the predictor variables (see page 237, “there are three main reasons for designation of a company as ST: (1) a listed company has negative net profits for 2 years consecutively; (2) the shareholders’ equity of the company is lower than the registered capital; and (3) a firm’s operations have stopped and there is no hope of restoring operations in the next 3 months due to natural disasters, serious accidents, or lawsuits and arbitration… There are three types of ST labels to represent different levels of financial distress, that is, ST, *ST, and S*ST. ST means special treatment due to loss for two consecutive years. *ST represents delisting warning due to loss for three consecutive years. S*ST indicates *ST stocks which are yet to restructure share rights”, also see page 242, “The predictive performance of each model for time periods t-3, t-4, and t-5 showed significant difference except those for NN. It seemed that a warning that was one more year ahead did not sacrifice much accuracy when using NN. However, the accuracy for time period t-3 was relatively higher than the other two time periods for NN. We concluded that the prediction results based on financial data of the 3-year time window were the most accurate”).

Claim 10 recites a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here.
Claim 11 recites a method to perform the system recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 17 recites a method to perform the system recited in claim 8. Therefore the rejection of claim 8 above applies equally here.
Claim 18 recites a method to perform the system recited in claim 9. Therefore the rejection of claim 9 above applies equally here.
Claim 19 recites a non-transitory computer-readable medium having program code to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 
Claim 22 recites a method to perform the system recited in claim 21. Therefore the rejection of claim 21 above applies equally here.
Claim 23 recites a non-transitory computer-readable medium having program code to perform the system recited in claim 21. Therefore the rejection of claim 21 above applies equally here.

Allowable Subject Matter
Claims 3-6, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129